Citation Nr: 0524675	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  99-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
elbow fracture, with post traumatic arthritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied the veteran's claim for an increased 
rating above for residuals of a left elbow fracture with 
traumatic arthritis.

In April 2004, the Board remanded the left elbow rating case 
for the development of additional evidence.

In a June 2005 rating decision, the Appeals Management Center 
(AMC) continued the existing 10 percent rating for residuals 
of a left elbow fracture with traumatic arthritis.  

Significantly, the AMC in June 2005 also granted service 
connection for a limitation of forearm motion, a limitation 
of wrist motion, and an ulnar nerve disability.  A 10 percent 
rating was assigned for each disorder.  The veteran has not 
filed a separate notice of disagreement challenging the 
initial rating assigned each of these newly service connected 
disorders.  As such, they are not ripe for appellate 
consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of a left elbow fracture do not include 
ankylosis of the joint, a limitation of forearm flexion to 75 
degrees, a limitation of forearm flexion to 90 degrees, or by 
motion lost beyond the last quarter of arc with the hand not 
approaching full pronation. 

3.  Pain, weakness, and fatigability in the veteran's left 
elbow do not produce impairment significantly beyond that 
represented by limitations of motion.


CONCLUSION OF LAW

Residuals of a left elbow fracture with post traumatic 
arthritis do not meet the rating criteria for an increased 
rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5206, 5207, 5213 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in July 2002 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Evaluation of Left Elbow Fracture Residuals

The veteran sustained a left elbow fracture in a motor 
vehicle accident during service in 1971.  He has appealed the 
evaluation of the residuals of that injury.  Disability 
ratings are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that, "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's service medical records and subsequent medical 
records reflect that he is right handed.  While not in 
appellate status a June 2005 rating decision granted service 
connection for a limitation of forearm motion, a limitation 
of wrist motion, and an ulnar nerve disability.  The Board 
offers no decision whether these awards violate 38 C.F.R. § 
4.14 which prohibits pyramiding.  The Board does note, 
however, that a range of elbow motion is based on the extent 
of any limitation of forearm flexion.  That is when the elbow 
moves, the forearm moves.

Under the rating schedule, arthritis is evaluated according 
to limitation of motion in the joint with a minimum rating 
of 10 percent for each major joint.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5010.  To be rated at 20 percent flexion of 
the minor forearm must be limited to 90 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  A rating of 20 
percent for limitation of extension of the minor forearm 
requires a limitation to 75 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  If motion is lost beyond 
last quarter of arc, with the hand not approaching full 
pronation then a 20 percent evaluation is in order.  

In his June 2002 claim for an increased rating, the veteran 
reported that the symptoms in his left arm were progressing.  
He stated that performing any physical work resulted in the 
need for a few days of recuperation.

On VA examination in November 2002, the veteran indicated 
that he was employed in insurance sales.  He reported having 
some loss of motion of his left arm, a little bit of pain, 
and some numbness in the left fourth and fifth fingers.  
Examination revealed a healed scar.  The left elbow had 145 
degrees of flexion; extension was limited to 20 degrees.  The 
forearm had supination to 80 degrees and pronation to 80 
degrees.  

On VA examination in October 2004, the examiner noted 
moderately severe post-traumatic arthritis of the left elbow.  
X-rays showed moderately advanced arthritis in the 
"ulnohumeral" and radial ulnar joints, and loose bodies in 
the elbow.  The elbow had flexion to 145 degrees; extension 
was limited to 30 degrees.  The forearm had supination to 60 
degrees and pronation to 90 degrees.  There was pain with 
forearm rotation.  The veteran related difficulty making 
change or carrying books with his left hand because of 
impaired motion.  He indicated that he used the left arm less 
because of its impairment.  The examiner noted that the 
veteran's left arm had weakened motion and fatigability with 
use.  The examiner concluded that the veteran's daily 
activities were somewhat restricted by his left arm 
disability.

The flexion and extension of the veteran's forearm are not 
sufficiently limited as to warrant a rating in excess of 10 
percent for the arthritis in the elbow.  The supination and 
pronation are not so limited as to warrant a rating in excess 
of 10 percent.  The veteran has some pain, weakness, and left 
arm fatigability but these manifestations do not objectively 
produce such impairment as to warrant a higher rating.  Thus, 
an increased rating for residuals of a left elbow fracture 
with traumatic arthritis is denied.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required hospitalizations for his 
left arm disability.  The left arm impairment curtails his 
physical activities somewhat, but has not been shown to 
markedly interfere with his employment.  The Board finds that 
there are no exceptional factors that render application of 
the regular schedular criteria impractical.  There is, 
therefore, no basis for referral of the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

Entitlement to an increase rating for a left elbow fracture 
with post traumatic arthritis is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


